Citation Nr: 1012279	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  02-18 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1962 to 
June 1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In that decision, the RO denied the 
Veteran's petition to reopen his previously denied claims 
for service connection for hypertension and a heart 
disorder.  The Veteran appealed the denial to the Board, 
which denied the petitions to reopen in March 2004.  The 
Veteran also appealed a July 2002 RO denial of TDIU to the 
Board, and the Board denied the claim in its March 2004 
decision.  The Veteran timely appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).

In August 2006, the Court vacated the Board's decision and 
remanded the case.  The basis for the decision included VA's 
failure to provide proper notice to the Veteran under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009)), and VA's implementing regulations, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specifically, 
the remand required that the Veteran be provided notice of 
the information and evidence needed to substantiate his 
petition to reopen, including specifically notice of the 
regulatory language of "new and material" evidence.  The 
case was also remanded for notice of the evidence and 
information necessary to substantiate the Veteran's claim 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The Board reopened the Veteran's previously denied service 
connection claims in a July 2008 decision, and remanded the 
issues on appeal for further development.  The Veteran died 
on February [redacted], 2009.  The following day, the RO issued a 
supplemental statement of the case.  

As noted below, the Board will dismiss the Veteran's appeal 
as required by 38 C.F.R. § 20.1302 (2009) on account of the 
Veteran's death.  However, the Board's dismissal of this 
appeal does not affect the right of an eligible person to be 
substituted as the claimant for purposes of processing the 
claim to completion.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) (amending the law to allow substitution in cases 
involving claimants who die on or after October 10, 2008) 
(codified at 38 U.S.C.A. § 5121A (West Supp. 2009)).  Such a 
request must be filed not later than one year after the date 
of the Veteran's death.  Id.  As provided in the law, a 
person eligible for substitution will include "a living 
person who would be eligible to receive accrued benefits due 
to the claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.

In this case, a request for substitution has already been 
submitted.  It was submitted to the RO on May 26, 2009.  The 
request is hereby referred to the RO for further action.  
(Although the RO has transferred the case to the Board for 
continuation of the appellate process initiated by the 
Veteran, it should be pointed out that the moving party in 
the motion to substitute has not been afforded any notice 
regarding what has been done by the RO.  It does not appear 
that the RO has made an initial determination that the 
moving party is in fact a proper substitute.  The Board also 
notes that the moving party, if found to be a proper 
substitute, cannot be expected to proceed in a claim without 
being given the process that she is due, such as notice of 
prior determinations, what the evidence showed, and an 
opportunity to frame arguments and present evidence.  This 
must be undertaken at the RO level.)  The dismissal below 
extends solely to the Veteran as a party to the appeal.  It 
does not have any effect on the adjudication of a claim for 
which there is proper substitution by an eligible party 
under 38 U.S.C.A. § 5121A.




FINDING OF FACT

While the Veteran's appeal to the Board was pending, the 
Veteran died; his death was on February [redacted], 2009.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, claims do not survive a 
claimant's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-
44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-
34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The Veteran's appeal on the merits has become moot by virtue 
of his death and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).


	(CONTINUED ON NEXT PAGE)




ORDER

The Veteran's appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


